Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 8/24/22. Claims 1-11 and 14-20 are  pending with claims 1, 10, 11 and 17 in independent form.

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks in the response filed 8/24/22 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A wristband for securing a watch to a user, the wristband comprising: flexible magnets, wherein each of the flexible magnets comprises a mixture of a polymer and a ferromagnetic material, wherein the flexible magnets comprise a permanent magnet; an outer cover surrounding each of the flexible magnets; an adhesive layer bonding the flexible magnets to the outer cover, a connector for attaching to a side of a watch housing; and a soft magnetic portion between the permanent magnet and the connector. With respect to claim 10 and all its dependencies, A wristband for securing a watch to a user, the wristband comprising: flexible3Serial No. 16/880,673 magnets, wherein each of the flexible magnets comprises a mixture of a polymer and a ferromagnetic material; an outer cover surrounding each of the flexible magnets; an adhesive layer bonding the flexible magnets to the outer cover; a first connector configured to connect to a watch housing; a free end opposite the first connector; and a retaining ring slideably disposed between the first connector and the free end, the retaining ring comprising: a second connector configured to connect to the watch housing; and an opening, wherein a strap portion of the wristband extends through the opening and is configured to be folded onto itself, wherein the flexible magnets comprise: first permanent magnets along a first section of the wristband; and second permanent magnets along a second section of the wristband, the second permanent magnets having a magnetic orientation that is different than a magnetic orientation of the first permanent magnets, wherein the first permanent magnets are configured to magnetically couple to the second permanent magnets when the strap portion is folded onto itself.  With respect to claim 11 and all its dependencies, A wristband comprising: a connector configured to connect to a watch housing; multiple first segments formed by a mixture of a polymer and permanent magnetic particles; multiple second segments formed by the polymer without magnetic particles, the multiple second segments being between the first segments and the connector; and multiple third segments between the first segments and the second segments, the multiple third segments being formed by a mixture of the polymer and soft magnetic particles. With respect to claim 17 and all its dependencies, A method for magnetizing a wristband, the method comprising: applying a first magnetic field between: first magnetization components having a first alternating polarity pattern on a first side of the wristband; and 5Serial No. 16/880,673 second magnetization components having a second alternating polarity pattern on a second side of the wristband, the second alternating polarity pattern being opposite the first alternating polarity pattern; applying a second magnetic field with the second magnetization components having the first alternating polarity pattern on the second side of the wristband; and applying a third magnetic field with the first magnetization components having the first alternating polarity pattern on the first side of the wristband. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH